UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7785



EMMANUEL NNOLI,

                                              Plaintiff - Appellant,

          versus

STATE OF MARYLAND; WILLIAM C. MILLER, Honor-
able Judge; PAUL H. WEINSTEIN, Honorable
Judge; JAMES TRIMM, Master; RAYMOND M. KIGHT,
Sheriff; ANDREW L. SONNER, Esquire; JOHN P.
GALLEY, Warden, Montgomery County Detention
Center; ALAN DAVID MEISELMAM, Esquire, and his
law firm, Alan Meiselmam, Incorporated; ALAN
J. NUTA, Esquire, and his law firm, Lan J.
Nuta, Incorporated; RICHARD S. MCKERNON,
Esquire, or his estate; NNENNAYA NNOLI,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
95-2750-PJM)

Submitted:   January 23, 1997             Decided:   February 5, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Emmanuel Nnoli, Appellant Pro Se. Susan Penny Whiteford, Assistant
Attorney General, Baltimore Maryland; Linda B. Thall, Senior Assis-
tant County Attorney, David Eugene Stevenson, COUNTY ATTORNEY'S
OFFICE, Rockville, Maryland; Robert William Hesselbacher, Jr.,
SEMMES, BOWEN & SEMMES, Baltimore, Maryland; Alvin Ira Frederick,
ECCLESTON & WOLF, Baltimore, Maryland; Charles Stephen Rand,
MCKERNON & RAND, Rockville, Maryland; Patrick J. Hoover, Rockville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Nnoli
v. Maryland, No. CA-95-2750-PJM (D. Md. Oct. 10, 1996). We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2